• Merrell, J. (dissenting):
The action was brought by the plaintiff to recover the sum of $752.01 which the plaintiff alleged he paid as the purchase price for two pieces of woolen serge which the defendant agreed to sell and deliver to the plaintiff, but which the plaintiff alleges he never received. The order for the merchandise in suit was in writing and was signed on the 18th day of April, 1920. The order provided for the shipment of the goods to the plaintiff at Havana, Cuba, by way of freight. Thereafter and on May 21, 1920, the defendant wrote the plaintiff as follows:
*605“ May 21si, 1920.
“ Mr. Laubeno Lopez,
“ San Rafael 36
“ Havana, Cuba:
“ Gentlemen.— Herein please find invoice #9378 and shipping notice #9864 for two (2) pieces Woolen Serges, packed in Case #1 of Messrs. Trecha Hermanos & Co., and consigned to them in order to economize on expenses of shipment, amounting to your debit to....................$752.01 and which kindly claim from above mentioned friends, paying them your proportion of expenses incurred at your end.
“ For value of above mentioned amount of $752.01 we have taken the liberty of drawing on you our draft #381 at 60 days date, which kindly honor on presentation for payment at corresponding due date.
“ Very truly yours,
“ HENRY ISAACS, INC.
(Signed)
“ SLM:AJI Treas.”
It will be seen by the above-quoted communication that shipment of the goods in question was not in fact made directly to the plaintiff, but was made for economy through Messrs. Trecha Hermanos & Co. and the plaintiff was merely called upon to pay his prop'ortion of the freight, consular fees, insurance, etc., covering the two pieces of goods sold to him. In response to the defendant’s letter, above quoted, the plaintiff replied as follows:
“ Messrs. Henby Isaacs, Inc.,
“ 222 Fourth Avenue
“ New York:
“ Deab Sirs.— We have recently been favored with your letter of the 21st May accompanied by Invoice #9378 and in accordance therewith have passed to the credit of your account, which has been opened to that effect the sum of $752.01 value thereof.
“ We have taken due note of the other particulars in yours under reply and as soon as your draft has been presented to us by Bank, same will be duly accepted and paid for at due date. Up to date we have received no advices regarding the arrival of the two pieces of Woolen Serge and hope that Messrs. Trecha Hermanos & Co. will take care to advise as-soon as they have been dispatched.
“ Pending your advices
“We remain,
“ Very truly yours,
“ Signed:
“ Per.
LAURENO LOPEZ, S. en C.
Oscab Lopez.”
*606In some manner the merchandise in suit was lost or stolen in transit and never actually reached the plaintiff. The defendant, however, contends and the trial .court held that delivery of the goods was made by the defendant by delivery thereof to the common carrier consigned to Messrs. Trecha Hermanos & Co. in the manner stated, and that by plaintiff’s letter in reply to that of the defendant dated May 21, 1920, the plaintiff waived shipment in strict conformity to the terms of the original contract and ratified the shipment of the goods consigned to Messrs. Trecha Hermanos & Co., and paid the purchase price thereof, together with the freight, insurance and consular charges thereon.
Upon this appeal for the first time the appellant raises the point that title to the merchandise did not pass by delivery to the common carrier because the respondent did not adequately protect the interest of the appellant as shippee of the goods. Upon this proposition the appellant relies upon the authority of Miller v. Harvey (221 N. Y. 54) holding that title did not pass to the plaintiff because of defendant’s failure to make a reasonable contract on his behalf with the carrier. Had this point been raised upon the trial it perhaps would have enabled a recovery on the part of the plaintiff, but no such point was raised and an appellate court will not consider upon appeal questions raised for the first time here. (2 R. C. L. 69, § 52; Clarkson Home v. Missouri, K. & T. R. Co., 182 N. Y. 47.) It is rather difficult to see how the defendant could have declared value upon the goods purchased by plaintiff which, to save plaintiff expense of carriage, the defendant included in a larger shipment to another customer. The goods were not billed to the plaintiff, and the defendant, therefore, could not possibly have declared value thereon. The plaintiff must have understood from defendant’s letter that the goods were sent in the shipping cases containing goods shipped to Trecha Hermanos & Co., and, therefore, that no declaration of value of plaintiff’s goods was possible. The plaintiff was fully informed as to the manner of shipment and acquiesced therein and by his letter to the defendant ratified such shipment. I cannot agree with the statement in the prevailing opinion that the plaintiff “ was wholly ignorant of the defendant’s negligence.” Plaintiff fully understood, the manner in which the goods were sent, acquiesced in and ratified the same, fully understanding that no declaration of value had been made. I am also unable to agree with the statement in the prevailing opinion that it appeared upon the trial that there was no declaration of value of the goods shipped to Messrs. Trecha Hermanos & Co. The bill of lading introduced in evidence is silent upon that subject. It is quite possible that had the question *607been suggested at the trial, proof might have been given that such declaration was, in fact, made. Furthermore, the point was not raised, either by the pleadings or upon the trial. The record does not bear out the statement in the prevailing opinion that the question was presented to the trial court in briefs of counsel upon motion for judgment, and to the Appellate Term.
At the trial of the case the defendant, respondent, was present in court by its officers, and the United Fruit Company, the carrier through whom shipment was made, was also present, by its representative in court. No question was asked and no evidence submitted upon the subject of adequate protection of the interest of the appellant as shippee. If the respondent was derelict in failing to properly protect the rights of the shippee in billing the goods, such dereliction should have been affirmatively alleged and shown by the appellant in order to show that title did not pass upon delivery of goods to the carrier. Under section 127 of the Personal Property Law (as added by Laws of 1911, chap. 571) where a seller, pursuant to a contract to sell or a sale is authorized or required to send goods to a buyer, delivery of the goods to a carrier for the purpose of transmission to the buyer is deemed a delivery of the goods to the buyer. Title to the goods in suit passed by such delivery to the carrier and the goods being lost in transit the damage falls upon the vendee. (Mee v. McNider, 109 N. Y. 500, 502; White v. Schweitzer, 147 App. Div. 544, 546.) The shipment of the goods in suit was clearly ratified by the plaintiff. Had the plaintiff objected to the consignment of the goods to Trecha Hermanos & Co. instead of directly to himself upon receipt of defendant’s letter of May 21, 1920, he should have refused to accept the goods thus shipped. On the contrary, he ratified such change in consignment of the goods, paying the purchase price thereof with the added charges for freight, insurance and consular charges. The contract nowhere provided that delivery of the goods was to be made to the plaintiff at Havana. The original arrangement was that the shipment would be to the buyer by way of freight. The buyer was to pay the freight.
I think the judgment of the Municipal Court was right and the same and the affirmance thereof by. the Appellate Term should be affirmed, with costs.
Determination appealed from and judgment of the Municipal Court reversed and judgment directed for the plaintiff, with costs in all courts.